 


110 HR 2088 IH: To require the Secretary of Agriculture to provide cost-share payments in support of on-farm water conservation projects to enhance regional water availability and quality.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2088 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2007 
Mr. Everett (for himself, Mr. Bonner, Mr. Rogers of Alabama, Mr. Aderholt, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To require the Secretary of Agriculture to provide cost-share payments in support of on-farm water conservation projects to enhance regional water availability and quality. 
 
 
1.Department of Agriculture water enhancement program 
(a)Availability of cost-share paymentsThe Secretary of Agriculture shall assist regional efforts to enhance regional water availability and quality for farm operations and other uses by providing cost-share payments to agricultural producers to carry out water conservation projects on farms involving the construction, improvement, or maintenance of irrigation ponds and the implementation of other measures that improve groundwater and surface water conservation, as determined by the Secretary, in the agricultural operations of producers. 
(b)Project eligibility 
(1)Priority for irrigation cost-effectivenessIf the Secretary determines that two or more applications for cost-share assistance for projects are comparable in achieving the conservation purposes of this section, the Secretary shall assign a higher priority to those projects having the lowest total cost to irrigate each acre of land involved in the project. 
(2)Priority for control of surface-water runoffThe Secretary shall assign a higher priority to projects that would capture surface-water runoff on farms through the construction, improvement, or maintenance of irrigation ponds. However, the Secretary may not preclude a project simply because the project involves an irrigation pond filled from a different water source. 
(3)ApprovalThe actual site of a project for which cost-share assistance will be provided under this section is subject to the approval of the Secretary, acting through the Natural Resources Conservation Service. 
(c)Relation to environmental quality incentives programThe Secretary shall administer the water enhancement program as part of the environmental quality incentives program. Subject to subsection (b)(1), all of the criteria of the environmental quality incentives program shall be used in evaluating applications for cost-share payments under this section, including the environmental benefits index criteria.  
(d)Limitations on amount of assistance 
(1)Federal sharePayments made under this section to carry out a water conservation project shall not exceed 50 percent of the cost of the project. 
(2)Maximum amount of assistanceThe limitation on assistance contained in section 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) shall apply to payments made under this section, and any payments received by an individual or entity under this section shall be considered to be payments received under the environmental quality incentives program for purposes of such section 1240G. 
(e)Condition on receipt of assistanceAs a condition on the receipt of assistance under this section, the producer shall agree to maintain the land to be served by the project in agricultural production during not less than the five-year period beginning on the date of the completion of the project. 
(f)Effect of violationIf the Secretary determines, on the record after an opportunity for a hearing, that a producer has failed to comply with the condition imposed by subsection (e) or such other terms and conditions as the Secretary may require in connection with the provision of assistance under this section, the producer shall repay to the Secretary an amount, to be determined by the Secretary, not to exceed the total amount of assistance provided for the project. The actual repayment amount shall be based on the severity and duration of the violation. 
(g)Participation in other conservation programsThe receipt of assistance under this section does not preclude participation by the recipient in other conservation programs of the Department of Agriculture. 
(h)FundingThe Secretary shall use the funds of the Commodity Credit Corporation to carry out this section in the amount of $1,000,000,000 during the five-fiscal year period beginning on October 1, 2007, and ending on September 30, 2012. Such funds are in addition to, and separate from, funds made available for the environmental quality incentives program.   
 
